Lyon, J.:
The deceased was employed as a butcher, or assistant to the chef, at the Hampton Hotel in Albany. His duty was the distribution of meats to the cooks as ordered. While boning a leg of mutton on the butcher block, his knife accidentally slipped and severed an artery in his groin, resulting in femoral hemorrhage, causing his death.
Concededly, his death arose out of and in the course of his employment, and was not occasioned by any of the excepted causes stated in the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1913, chap. 816, as re-enacted and amended by Laws of 1914, chap. 41, and amd. by Laws of 1914, chap. 316).
The Hampton Company had secured compensation to its employees by insuring with the Fidelity and Deposit Company of Maryland. His widow, as dependent upon her husband for support at the time of his death, presented a claim for compensation. After a hearing duly had, the Compensation Commission, holding that the deceased was not engaged in a hazardous employment within the meaning of the State Workmen’s Compensation Law, unanimously denied the claim of the widow for compensation. From such decision this appeal has been taken.
The appellant contends that the deceased was engaged in a hazardous employment embraced within groups 30 and 33 of section 2 of the Workmen’s Compensation Law, which read as follows: “ Group 30. Packing houses, abattoirs, manufacture or preparation of meats or meat products or glue.” “Group 33. Canning or preparation of fruit, vegetables, fish or food stuffs; pickle factories and sugar refineries.”
It was the opinion of the Commission that the preparation of meats and the preparation of food stuffs, as the word “ prepara*619tion” was used in section 2 of the Workmen’s Compensation Law, did not mean the ordinary preparation of meat or food stuffs for cooking purposes, but involved a preparation by some mechanical device, or a preparation which either changed the form of the material to render it suitable for use, or changed the nature of the material for the same purpose. Under this construction of the law, the Commission denied the claim of appellant for compensation.
We think the claimant was not entitled to compensation, and that the determination of the Workmen’s Compensation Commission should be affirmed, but without costs.
All concurred; Woodward, J., in opinion.